Case 4:19-cv-01540 Document 8 Filed on 06/29/20 in TXSD Page 1 of 6
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               June 29, 2020
                                                                            David J. Bradley, Clerk

                    UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

       ALTHEA                       §   CIVIL ACTION NO.
       SHACKELFORD,                 §   4:19-CV-01540
                Plaintiff,          §
                                    §
                                    §
              vs.                   §   JUDGE CHARLES ESKRIDGE
                                    §
                                    §
       OCWEN LOAN                   §
       SERVICING LLC,               §
                 Defendant.         §

              MEMORANDUM AND ORDER GRANTING
             MOTION FOR JUDGMENT ON THE PLEADINGS

          The motion by Defendant Ocwen Loan Servicing LLC for
      judgment on the pleadings is granted. Dkt 4.
                1. Background
          This action involves a dispute over the alleged default by
      Plaintiff Althea Shackelford on her mortgage loan. The complaint
      is not a model of clarity. Shackelford appears to take issue with
      the handling by Ocwen of her request for a short sale and
      commencement of foreclosure proceedings.
          Shackelford obtained a $276,000 loan in April 2007 that she
      used to purchase a home in Houston, Texas. Dkt 1-1 at ¶ 4.1.
      Shackelford defaulted on this mortgage in December 2009. Id at
      ¶ 4.2; Dkt 4-1 at ¶ 7. She then inquired with her prior loan
      servicer about a loan modification or short sale. Id at ¶ 4.3.
          The mortgage was transferred several times over the next
      several years, with Ocwen now the current servicer. Id at ¶ 4.4.
      In December 2014 Shackelford submitted an “Error Resolution
      Notice” to Ocwen. Id at ¶ 4.6. She asserts that she then provided
      Ocwen with a complete short-sale package and documentation in
Case 4:19-cv-01540 Document 8 Filed on 06/29/20 in TXSD Page 2 of 6




      March 2015 to which she received no response. Id at ¶ 4.7. She
      also alleges that she provided Ocwen with additional information
      in support of the application, including an update dated
      September of 2018. Id at ¶ 4.
           Ocwen sent Shackelford a new default notice in July 2018. Id
      at ¶ 4.8; id at 70. Shackelford continued to pursue the short-sale
      process. She contends that she made further inquiries with
      Ocwen’s short-sale department to finalize the request and has
      submitted all the required information. Id at ¶¶ 4.9, 4.10. She
      claims that acceleration by Ocwen is premature and that Ocwen
      failed to provide her with proof of the default. Id at ¶ 4.12.
           Shackelford filed suit in state court against Ocwen in
      February 2019 for breach of contract, negligence, and violations
      of the Real Estate Settlement Procedures Act and the Texas Debt
      Collection Practices Act. Ocwen removed the action and then
      filed the pending motion for judgment on the pleadings. Dkt 4.
      Shackelford failed to respond.
               2. Legal standard
           Rule 12(c) of the Federal Rules of Civil Procedure provides,
      “After the pleadings are closed—but early enough not to delay
      trial—a party may move for judgment on the pleadings.” A
      motion seeking relief under Rule 12(c) “is designed to dispose of
      cases where the material facts are not in dispute and a judgment
      on the merits can be rendered by looking to the substance of the
      pleadings and any judicially noticed facts.” Great Plains Trust Co v
      Morgan Stanley Dean Witter & Co, 313 F3d 305, 312 (5th Cir 2002),
      quoting Hebert Abstract Co Inc v Touchstone Properties Limited, 914
      F2d 74, 76 (5th Cir 1990).
           A reviewing court evaluates a motion for judgment on the
      pleadings under Rule 12(c) using the same standard as a motion
      to dismiss for failure to state a claim under Rule 12(b)(6). Gentilello
      v Rege, 627 F3d 540, 543–44 (5th Cir 2010). Rule 8(a)(2) in that
      regard requires a complaint to provide “a short and plain
      statement of the claim showing that the pleader is entitled to
      relief.” Rule 12(b)(6) allows the defendant to seek dismissal if the
      plaintiff fails “to state a claim upon which relief can be granted.”




                                        2
Case 4:19-cv-01540 Document 8 Filed on 06/29/20 in TXSD Page 3 of 6




           Read together, the Supreme Court has held that Rule 8 “does
      not require ‘detailed factual allegations,’ but it demands more
      than an unadorned, the-defendant-unlawfully-harmed-me
      accusation.” Ashcroft v Iqbal, 556 US 662, 678 (2009), quoting Bell
      Atlantic Corp v Twombly, 550 US 544, 555 (2007). To survive a Rule
      12(b)(6) motion to dismiss, the complaint “must provide the
      plaintiff’s grounds for entitlement to relief—including factual
      allegations that when assumed to be true ‘raise a right to relief
      above the speculative level.’” Cuvillier v Taylor, 503 F3d 397, 401
      (5th Cir 2007), quoting Twombly, 550 US at 555.
           A complaint must therefore contain enough facts to state a
      claim to relief that is plausible on its face. Twombly, 550 US at 570.
      A claim has facial plausibility “when the plaintiff pleads factual
      content that allows the court to draw the reasonable inference
      that the defendant is liable for the misconduct alleged.” Iqbal, 556
      US at 678, citing Twombly, 550 US at 556. This standard on
      plausibility is “not akin to a ‘probability requirement,’ but it asks
      for more than a sheer possibility that a defendant has acted
      unlawfully.” Id at 678, quoting Twombly, 550 US at 556.
           Pursuant to Local Rule 7.4, the Court may treat Shackelford’s
      failure to respond as a representation of no opposition to the
      legal arguments and factual evidence that Ocwen submitted in
      support of its motion. See Blanton-Bey v Carrell, 2010 WL 1337740,
      *1 (SD Tex), citing Eversley v MBank Dallas, 843 F2d 172, 173–74
      (5th Cir 1988).
               3. Analysis
          As to breach of contract. Shackelford bases her breach of
      contract claim on an alleged failure by Ocwen to acknowledge
      and respond to her request for an accounting of her loan history,
      as well as alleged failure to comply with certain HUD regulations.
           “A claim for breach of a note and deed of trust must identify
      the specific provisions in the contract that was breached.”
      Williams v Wells Fargo Bank, NA, 560 F App’x 233, 238 (5th Cir
      2014) (unpublished) (citation omitted). A plaintiff must also
      “allege her own performance, because a party to a contract who
      is herself in default cannot maintain a suit for its breach.”
      Villarreal v Wells Fargo Bank, NA, 814 F3d 763, 767 (5th Cir 2016)




                                        3
Case 4:19-cv-01540 Document 8 Filed on 06/29/20 in TXSD Page 4 of 6




      (quotation marks and citations omitted). And in order to bring
      suit for violations of HUD regulations, the plaintiff must show
      that the regulations were incorporated into the deed of trust. Law
      v Ocwen Loan Servicing, LLC, 587 F App’x 790, 794 (5th Cir 2014)
      (unpublished).
           The breach of contract claims fail for all of these reasons.
      Shackelford doesn’t specify the contractual provision that Ocwen
      allegedly breached. She admits that she is in default. And neither
      the note nor deed of trust incorporated any HUD regulations.
           As to negligence. Negligence under Texas law depends first
      upon a legal duty owed by the defendant to the plaintiff.
      D. Houston Inc v Love, 92 SW3d 450, 454 (Tex 2002). Texas law
      generally does not recognize a legal duty between a mortgagor
      and mortgagee. Levels v Merlino, 969 F Supp 2d 704, 717–18 (ND
      Tex 2013) (collecting cases). Where such duty does exist, it is
      limited to claims for breach of contract and not negligence. Id at
      718, citing Milton v US Bank National Association, 508 Fed App’x
      326, 329–30 (5th Cir 2013) (unpublished). No duty giving rise to
      a negligence claim exists under the circumstances in this case.
           As to violations of RESPA. Shackelford alleges that Ocwen
      violated various provisions of RESPA by:
              o    Failing to provide her with a specific reason for its
                   determinations “for each such trial or permanent
                   loan modification option”;
              o Failing to provide her with accurate information
                   regarding loss-mitigation options and foreclosure;
              o Failing to provide a specific reason for its denial of
                   “all loan workout alternatives”; and
              o Improperly moving for foreclosure judgment prior
                   to providing a specific reason for its denial of all
                   “loan workout alternatives.”
      Dkt 1-1 at ¶ 5.7. She specifically invokes 12 USC § 2614, 12 CFR
      § 1024.35, 12 CFR § 1024.39, and 12 CFR § 1024.41.
           As a jurisdictional statute, 12 USC § 2614 does not impose
      liability. The Fifth Circuit has also held that neither 12 CFR
      § 1024.35 nor 12 CFR § 1024.39 provide for a private right of




                                      4
Case 4:19-cv-01540 Document 8 Filed on 06/29/20 in TXSD Page 5 of 6




      action. See Solis v US Bank NA, 2017 WL 4479957, *3–4
      (SD Tex), aff’d, 726 F App’x 221 (5th Cir 2018).
           Section 1024.41 establishes procedures for reviewing
      applications for loss-mitigation assistance and does provide a
      private right of action. Solis, 2017 WL 4479957 at *4. Shackelford
      alleges that Ocwen violated these procedures by failing to provide
      her with a specific reason for its denial of her loss-mitigation
      application and moving forward with foreclosure. But the
      requirement to provide a specific reason for denial only extends
      to situations where the servicer denies a “complete loss
      mitigation application.” 12 CFR § 1024.41(d). An application is
      complete when “a servicer has received all information that the
      servicer requires from a borrower in evaluating applications for
      the loss mitigation options available to the borrower.” 12 CFR
      § 1024.41(b)(1). Shackelford attached to her a petition a short-
      sale application that she purportedly submitted to Ocwen in
      September 2018. Dkt 1-1 at 20. That application on its face is
      incomplete as it required Plaintiff to submit two bank statements
      that are not included with the application.
          A plaintiff must also allege actual damages resulting from a
      RESPA violation to survive a motion to dismiss under Rule
      12(b)(6). See Avila v JPMorgan Chase Bank, NA, 2015 WL
      1648940, *3 (SD Tex). The complaint alleges only that
      “Defendant has violated several RESPA procedures causing
      Plaintiff to suffer actual damages.” Dkt 1-1 at ¶ 5.8. This
      conclusory statement fails to state a plausible claim for relief
      under RESPA. Avila, 2015 WL 1648940 at *3.
           As to violations of the DCPA. The DCPA prohibits a variety of
      conduct during debt collection. See Tex Fin Code §§ 392.301–
      304. Plaintiff does not specify a provision under the DCPA that
      Ocwen violated. She instead alleges only that she was “harassed
      and subjected to emotional duress while [Ocwen] attempted to
      collect the debt.” Dkt 1-1 at ¶ 5.9. This conclusory allegation is
      insufficient to state a plausible claim for violation of the DCPA.




                                      5
Case 4:19-cv-01540 Document 8 Filed on 06/29/20 in TXSD Page 6 of 6




              4. Conclusion
          Ocwen requested dismissal with prejudice in a notice
      provided of Shackelford’s failure to respond to its underlying
      motion. Dkt 6; see also Dkt 4-5. Shackelford again filed no
      opposition. This warrants dismissal of the claims against Ocwen
      with prejudice. For example, see Powell v Philip Morris Inc, 2000
      WL 33993308, *1 (SD Tex).
         The motion by Ocwen for judgment on the pleadings is
      GRANTED. Dkt 4.
          This action is DISMISSED WITH PREJUDICE.
          SO ORDERED.
          Signed on June 29, 2020, at Houston, Texas.


                                  Hon. Charles Eskridge
                                  United States District Judge




                                     6
